Citation Nr: 9925432	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-49 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the Winston-Salem, 
North Carolina, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for service connection for PTSD.  In the course of the 
appeal, the veteran changed his residence to Virginia and his 
case was transferred to the VA Regional Office at Roanoke, 
Virginia (RO), which is now the Agency of Original 
Jurisdiction.   


REMAND

The veteran's service personnel records show that he served 
on active duty with the United States Air Force (USAF) from 
September 1969 to September 1971, and that during active duty 
he served in Vietnam with the 366th Civil Engineering 
Squadron, stationed at the air force base in Danang, Republic 
of Vietnam (RVN).  His DD 214 Form shows that his Military 
Occupational Specialty (MOS) was as a Power Production 
Specialist.  His military decorations do not include awards 
and medals for valor, nor do they include any other 
decorations indicating participation in combat, or having 
received wounds related to combat.  His military service was 
characterized as honorable.

A September 1994 VA medical report shows that the veteran was 
psychiatrically hospitalized for major depression.  The 
medical records show that the veteran had been employed as an 
attorney and indicate a history of mental and professional 
decline beginning in the early 1990's, with external 
stressors of a failing marriage.  During treatment, the 
veteran reported that he served a tour of duty in Vietnam 
with the United States Air Force (Air Force), and that during 
his tour he worked at a morgue and was also exposed to 
incoming fire from enemy rocket attacks.  

In October 1995, the veteran filed a claim with VA for 
service connection for PTSD, which he contends was 
precipitated by several stressful events which he alleged to 
have experienced during his period of active duty in the Air 
Force.

VA medical reports, dated from 1994 to 1996, show that the 
veteran had been treated for a diagnoses which included major 
depression, depression, bi-polar disorder, and polysubstance 
abuse, including self-medication through abuse of drugs 
(shown to be cocaine and Valium) and alcohol.  In September 
1998, the veteran was provided with a psychological 
diagnostic evaluation to determine whether or not he had a 
diagnosis of PTSD.  During the evaluation, the veteran 
reported that his stressors were viewing morgue workers 
process the corpses of American soldiers while he was 
stationed at an American air force base in Danang, Republic 
of Vietnam.  The veteran described some of the corpses that 
he viewed as being in very poor condition, some in states of 
dismemberment or mutilation, and that the gruesomeness of the 
scene and the callous attitude of the morgue workers towards 
the corpses horrified him.  However, he stated that his 
duties were to run a power generator, and his account did not 
indicate that he actually participated in the handling of 
dead bodies at the morgue.  The veteran also reported that 
during his service in Danang, Vietnam, he befriended a 
serviceman named Walter Knox, and that he and Knox would 
often socialize with other servicemen who were stationed at a 
barracks located near "...the movie theater at the center of 
Da Nang."  The veteran related that sometime in August 
during his tour of duty in Vietnam (though he was not certain 
if August was the actual month in which the event occurred), 
there was an explosion at the barracks which occurred very 
shortly after he and Knox had left that building, and that 
the explosion caused several American casualties.  The 
veteran indicated that his unit, which he identified as a 
"Power Production" unit, was at the scene shortly after the 
explosion and that he assisted in restoring disrupted 
electrical power.  He stated that the incident horrified him, 
as he felt that he could have been very nearly killed had he 
stayed at the building, and he also felt horror from viewing 
emergency workers remove the victims of the explosion from 
the wreckage of the building.  The examiner, who was a 
clinical psychologist with a Ph.D degree, concluded that the 
veteran could be diagnosed with PTSD.  In view of this 
diagnosis, which has been attributed to stressors alleged to 
have occurred during military service in Vietnam, and the 
veteran's military record indicating that he served a tour of 
duty in Vietnam, his claim of entitlement to service 
connection for PTSD is well-grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Eligibility for a PTSD service-connection award requires a 
current, clear medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen (Douglas) v. Brown, 10 Vet.App. 128, 138 
(1997); 38 C.F.R. § 3.304(f).  If the veteran did not engage 
in combat with the enemy, his own testimony by itself is not 
sufficient to establish the incurrence of a stressor; rather, 
there must be service records or other credible supporting 
evidence to corroborate his testimony.  Zarycki v. Brown, 6 
Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

As the veteran has been diagnosed with PTSD and has provided 
potentially verifiable details about his alleged stressor 
incidents during his psychologic evaluation and treatment, 
these lend plausibility to his claim.  Thus, the duty to 
assist the veteran requires that the case be remanded for 
further development of the evidence, including an attempt to 
verify his stressors; and, if verified, to afford him a 
psychiatric examination by a psychiatrist with a medical 
degree.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.103(a), 3.156, 19.9 (1998); Littke v. 
Derwinski, 1 Vet. App. 90 (1990);  Manio v. Derwinski, 
1 Vet. App. 140 (1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991);  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992); Cox v. Brown, 5 Vet. App. 95 (1993).  

With regard to his alleged stressors, the RO should attempt 
to obtain more specific information from the veteran.  
Thereafter, the RO should contact the U.S. Army and Joint 
Services Environmental Support Group (ESG) and request 
verification of the stressors, including the following:  The 
reported explosion of a military barracks building, alleged 
to have been located in Danang near the movie theater at the 
center of this town, and any documentation relating to 
immediate emergency response to the incident by the 366th 
Civil Engineering Squadron to restore disrupted power; his 
alleged contact with the morgue while stationed with the 
366th Civil Engineering Squadron; and the allegations that 
while at U.S. airbase in Danang, the facility had been 
subjected to enemy attack (including rocket attacks).

If any stressor is verified, the veteran should be provided 
with a VA psychiatric evaluation to confirm the diagnosis of 
PTSD and determine the stressor or stressors upon which the 
diagnosis is based.

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of psychiatric treatment 
and consultation.  Thereafter, the RO 
should request permission for release of 
the records of these records (where 
necessary), procure those records not 
already associated with the file, and 
associate them with the evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.159 (1998).  In this 
regard, the veteran has requested that 
the VA obtain all inpatient and 
outpatient treatment records from 1972 
which have not already been included in 
the claims folder.

2.  The RO should contact the veteran to 
obtain additional information concerning 
his alleged stressors.  He should be 
asked whether he worked in a morgue; and, 
if so, why such duty was not shown in 
personnel records.  He should be asked 
the location of the morgue, and 
approximately when and how long he worked 
in the morgue.  If he did not work in the 
morgue, he should explain what he was 
doing in the morgue at the time he viewed 
dead bodies.  With regard to the alleged 
explosion of a military barracks 
building, he should note whether the 
barracks was on the base on which he was 
stationed; if not, its location and any 
information which could serve to 
determine the location of the building 
should be noted.  His location in 
relation to the explosion should be 
indicated as should the date and 
approximate time of the incident.  
Finally, with regard to the rocket 
attacks, the veteran should note the 
frequency of the attacks, whether there 
were casualties from his unit, the names 
of any casualties, and whether he was 
involved with the direct effects of the 
attacks (barracks/duty section hit, 
etc.).  Finally, the veteran should 
provide detailed information as to his 
duty postings during each of the stressor 
incidents, including locations, dates, 
and the designations of all military 
units to which he was attached.

3.  The RO should determine the exact 
dates on which the veteran served his 
tour of duty in Vietnam, and determine 
all of his duty postings while he was in 
Vietnam, including locations, dates, and 
the designations of all military units to 
which he was attached.  Then the RO 
should contact the ESG at the following 
address:

U.S. Army and Joint Services 
Environmental Support Group, DAAG-ESG
7798 Cissna Road
Springfield, VA 22150  

That organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any records which might 
corroborate the stressors identified by 
the veteran (including the incident 
involving an explosion of a military 
barracks building, alleged to have been 
located in Danang near the movie theater 
at the center of this town, and any 
documentation relating to immediate 
emergency response to the incident by the 
366th Civil Engineering Squadron to 
restore disrupted power; being subjected 
to rocket attacks; and being involved 
with a morgue on the airbase at Danang) 
should be obtained.  The documents should 
provide sufficient evidence to either 
substantiate or refute the veteran's 
allegations.

4.  If, and only if, any stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination by a 
psychiatrist.  The examiner should be 
furnished a list of the verified 
stressors.  He/she should be asked to 
determine if the veteran has PTSD; and, 
if so, which of the verified stressors 
are implicated in this diagnosis.  Prior 
to making this determination, the 
examining psychiatrist should thoroughly 
review the veteran's claims file, and all 
indicated testing should be ordered.   
The examiner should provide a 
comprehensive rationale for any opinion 
reached.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
notifying him of all the pertinent laws 
and regulations used in the adjudication 
of his claim.  In this regard, citation 
to the current version of 38 C.F.R. 
§ 3.304(f) should be provided.  This 
revised regulation was promulgated to 
incorporate the holding of the Cohen case 
discussed above.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to develop the record.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


